      Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 1 of 21



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN
__________________________________________
                                           )
UNITED STATES SECURITIES                   )
AND EXCHANGE COMMISSION,                   )
                                           )
                  Plaintiff,               )
                                          )
            v.                            )  Case No. 19-cv-809-wmc
                                          )
BLUEPOINT INVESTMENT COUNSEL ,            )
LLC, MICHAEL G. HULL,                     )
CHRISTOPHER J. NOHL,                      )
CHRYSALIS FINANCIAL LLC, and              )
GREENPOINT ASSET MANAGEMENT II            )
LLC,                                      )
                                          )
                  Defendants.              )

                        OPPOSITION TO DEFENDANTS’ MOTION
                             FOR PROTECTIVE ORDER

       Plaintiff United States Securities and Exchange Commission (“SEC”) respectfully

submits this memorandum of law in opposition to Defendants’ Motion for Protective Order

(“Motion”) (Dkt. No. 21) and accompanying Defendants’ Memorandum in Support of Motion

for Protective Order (“Memorandum”) (Dkt. No. 22). For the reasons set forth below, the

Motion should be denied.

I.     DEFENDANTS HAVE NOT SHOWN GOOD CAUSE TO HAVE DOCUMENTS
       AND DEPOSITIONS DESIGNATED CONFIDENTIAL AND FILED UNDER
       SEAL OR REDACTED BEFORE FILING

       On September 30, 2019, the SEC filed a lawsuit alleging the defendants defrauded at

least 129 investors out of over $52 million. Michael G. Hull (“Hull”), Christopher J. Nohl

(“Nohl”), and their entities (“Defendants”) have unlawfully enriched themselves at the expense

of investors. The SEC brought this civil law enforcement action in the public interest pursuant to

the SEC’s Congressional mandate. Defendants are asking this Court to enter a protective order

                                                1
       Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 2 of 21



that allows them to keep facts about their misconduct out of the public record. Defendants’

Motion should be denied.

       A.      Defendants’ Proposed Protective Order

       Defendants are asking this Court to hold that (i) every document that was produced

during the SEC’s investigation; (ii) every document that will be produced in this litigation; (iii)

every deposition transcript; and (iv) every exhibit that will be used in every deposition may be

designated as confidential and the SEC must redact such documents or file them under seal when

it uses them to support any court filing. Defendants’ Proposed Protective Order defines

“Discovery Materials” as “[a]ny and all materials produced or received in the course of

discovery or the Securities and Exchange Commission’s pre-complaint investigation, and

deposition transcripts and exhibits.” (Dkt. No. 21-1 at p. ii ⁋1) Footnote 1 to Defendants’

Proposed Protective Order contains an expansive definition of what may be designated as

“Confidential”:

       A party or non-party may designate Discovery Material as “Confidential” if it
       contains trade secrets or other confidential research, development, proprietary or
       commercial information; the financial and identifying information of individuals
       and entities, including those who are not parties to this action; or confidential
       personal information.

(Dkt. No. 21-1 at ⁋2 fn.1) Defendants’ Proposed Protective Order then provides that if a party

seeks to file with the Court, in connection with a motion, pleading, or other filing, Discovery

Materials that have been designated “Confidential” that party “shall” redact it or seek to file it

under seal. (Dkt. No. 21-1 at ⁋2) In other words, once Defendants designate a document as

“Confidential,” the SEC has to redact it or seek to file it under seal.

       Defendants admit in a footnote that they will designate as “Confidential” all materials

they produced in the SEC’s investigation:



                                                  2
       Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 3 of 21



       SEC already has over 300,000 pages of such evidence produced by Defendants in
       its pre-Complaint investigation. Defendants designated all such information
       confidential. Defendants’ proposed protective order would extend
       confidentiality protection to all such documents.

(Dkt. No. 22 at p. 2 fn.2 (emphasis added))

       From April 2014 to at least the filing of the Complaint, Defendants have defrauded at

least 129 investors in 10 states out of over $52 million. Defendants are asking this Court to

authorize them to keep secret from these investors and the public relevant facts about

Defendants’ conduct with respect to these very investors. Remarkably, Defendants’ Proposed

Protective Order does not even contain a process for the SEC, investors, or any other interested

parties to challenge Defendants’ designation of documents as “Confidential.” Consequently, the

SEC must seek to file any document that is designated as “Confidential” under seal or redact it.

Likewise, there is no provision providing that the party asserting that the material is confidential

bears the burden of proving that the information in question is within the scope of protection

afforded by Federal Rule of Civil Procedure 26(c). The bare statement that “[a]ny party may

move the Court or seek consent from the producing party for relief from this Order” is

insufficient to provide any protection from Defendants’ broad assertions of confidentiality. (Dkt.

No. 21-1 at ⁋11)

       Additionally, Defendants’ Proposed Protective Order allows Defendants to use or share

the very documents they designate as “Confidential” in any manner they desire. (Dkt. No. 21-1

at ⁋5 stating “[n]othing in this Order prevents the parties from using their own information or

documents”). In order words, Defendants can disclose documents or information and at the same

time prevent the SEC from filing such documents and information on the public docket.




                                                  3
       Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 4 of 21




       B.      Entry Of A Protective Order Requires A Determination Of Good Cause

       Federal Rule of Civil Procedure 26(c) requires a determination of good cause:

       A party or any person from whom discovery is sought may move for a protective
       order in the court where the action is pending . . . The motion must include a
       certification that the movant has in good faith conferred or attempted to confer
       with other affected parties in an effort to resolve the dispute without court action.
       The court may, for good cause, issue an order to protect a party or person from
       annoyance, embarrassment, oppression, or undue burden or expense, including
       one or more of the following . . .

       (G) requiring that a trade secret or other confidential research, development, or
       commercial information not be revealed or be revealed only in a specified way.

Defendants have not demonstrated that good cause exists. Defendants have utterly failed to

demonstrate that every one of the 300,000 pages they have produced consists entirely of

confidential information and should therefore be redacted or filed under seal. Defendants have

not demonstrated that any documents contain trade secrets. Defendants merely state bare

conclusions such as “[t]he Greenpoint Funds, and Defendants as their managers, would

obviously be harmed if they are unable to keep investors’ and their own individual financial

information confidential.” (Dkt. No. 22 at p. 2) Defendants wanting to keep their financial

information confidential is not good cause to enter a protective order and require filing under

seal documents that they unilaterally deem confidential. See Baxter International, Inc. v. Abbott

Labs, 297 F.3d 544, 547 (7th Cir. 2002) (stating “many litigants would like to keep confidential

the salary they make, the injuries they suffered, or the price they agreed to pay under a contract,

but when these things are vital to claims made in litigation they must be revealed”).

       Defendants also state the bare conclusion that “allegations relating to investor suitability

and related-party transactions will require the examination of matters such as investor suitability

questionnaires and the related financial information of individuals (both parties and nonparties).”

                                                 4
       Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 5 of 21



(Dkt. No. 22 at p. 2) Defendants fail to explain how allegations about related party transactions

such as Greenpoint Tactical Income Fund borrowing money from Defendant Nohl and Nohl

charging the Fund interest rates exceeding 200% APR require examination of “investor

suitability questionnaires and the related financial information of individuals.” As to protecting

investors’ financial information, Federal Rule of Civil Procedure 5.2 requires redaction of certain

information such as financial account numbers. Investors could be further protected by simply

redacting their names. The SEC already redacts investors’ names or refers to them by number.

For example, in the Complaint, the SEC refers to Investor Number 1 and Investor Number 2

rather than using investors’ names. (Dkt. No. 1 at ⁋ 105) Protecting investors’ financial

information does not require the broad protective order sought by defendants. Accordingly,

Defendants’ Motion should be denied.

II.    THE SEVENTH CIRCUIT HAS HELD THAT BROAD PROTECTIVE ORDERS
       ARE INVALID

       Defendants are asking this Court to enter a broad protective order that will give them

carte blanche to designate documents as “Confidential” and require the SEC to seek to file under

seal those documents and any information from them or redact them. The Seventh Circuit has

rejected such broad protective orders. See, e.g., Citizens First National Bank of Princeton v.

Cincinnati Ins. Co., 178 F.3d 943 (7th Cir. 1999). The Seventh Circuit stated, “the district judge,

in accordance with a stipulation by the parties, issued an order authorizing either party to

designate as confidential, and thus keep out of the public record of the litigation, any document

‘believed to contain trade secrets or other confidential or governmental information, including

information held in a fiduciary capacity.’” Id. at 944. The Seventh Circuit held that the

protective order was “far too broad:”




                                                 5
       Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 6 of 21



        The order that the district judge issued in this case is not quite so broad as “seal
        whatever you want,” but it is far too broad to demarcate a set of documents
        clearly entitled without further inquiry to confidential status. The order is not
        limited to trade secrets, or even to documents “believed to contain trade secrets,”
        which anyway is too broad both because “believed” is a fudge and because a
        document that contains trade secrets may also contain material that is not a trade
        secret, in which case all that would be required to protect a party's interest in trade
        secrecy would be redaction of portions of the document. Also much too broad is
        “other confidential ... information,” not further specified, and all “governmental
        information,” a category absurdly overbroad. The order is so loose that it
        amounts, as we suggested at the outset, to giving each party carte blanche to
        decide what portions of the record shall be kept secret. Such an order is invalid.

Id. at 945.

        A Court must make a determination of “good cause.” Id. at 944. The Seventh Circuit

held that

        Instead of doing that [the district court judge] granted a virtual carte blanche to
        either party to seal whatever portions of the record the party wanted to seal. This
        delegation was improper. The parties to a lawsuit are not the only people who
        have a legitimate interest in the record compiled in a legal proceeding.

Id. “[T]he public at large pays for the courts and therefore has an interest in what goes on at all

stages of a judicial proceeding.” Id. at 945.

        Defendants’ Proposed Protective Order contains a definition of “Confidential” that is

considerably broader than “trade secret or other confidential research, development, or

commercial information,” which is in Federal Rule of Civil Procedure 26(c)(1)(G). Defendants’

definition of “Confidential” is also broader than the definition ruled too broad in Citizens First

National Bank of Princeton. 178 F.3d at 944. The Seventh Circuit has “insisted that only

genuine trade secrets, or information within the scope of a requirement such as Fed.R.Crim.P.

6(e)(2) (“matters occurring before the grand jury”), may be held in long-term confidence.”

Union Oil Co. of Cal. v. Leavell, 220 F.3d 562, 568 (7th Cir. 2000). “[M]ost portions of

discovery that are filed and form the basis of judicial action must eventually be released.” Id.



                                                   6
       Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 7 of 21



“Judges deliberate in private but issue public decisions after public arguments based on public

records.” Id.

       Defendants assert “there is no presumption that the public should be allowed access to

discovery materials.” (Dkt. No. 22 at p. 3) Defendants ignore that they have admitted that they

are designating all documents they produced in the SEC’s investigation as “Confidential.” As a

result of Defendant’s confidential designation, if the SEC uses the documents in connection with

any filing, the SEC “shall” seek to file such documents under seal or redact them. (Dkt. No. 21-1

at ⁋2) Hence, Defendants’ Proposed Protective Order keeps the designated documents out of the

public record even when they are filed with the Court. “Documents that affect the disposition of

federal litigation are presumptively open to public view, even if the litigants strongly prefer

secrecy, unless a statute, rule, or privilege justifies confidentiality.” In re Specht, 622 F.3d 697,

701 (7th Cir. 2010). “Seventh Circuit case law made clear that the simple fact that a document

had been designated confidential pursuant to a protective order was not sufficient ground to

constitute cause for sealing.” Healthwerks, Inc. v. Howmedica Osteonics Corp., 14-cv-93-PP,

2016 WL 398300, at *1 (E.D. Wis. Feb. 1, 2016); see also Jepson, Inc. v. Makita Elec. Works,

Ltd., 30 F.3d 854, 858 (7th Cir. 1994) (stating “[a]s a general proposition, pretrial discovery must

take place in the [sic] public unless compelling reasons exist for denying the public access to the

proceedings” and holding good cause did not exist for a protective order).

III.   DEFENDANTS’ PROPOSED PROTECTIVE ORDER WOULD KEEP
       RELEVANT, NON-CONFIDENTIAL INFORMATION OUT OF THE PUBLIC
       RECORD AND FROM THE INVESTORS

       Defendants have admitted that they will designate as “Confidential” all of the documents

they have produced to the SEC. (Dkt. No. 22 at p. 2 fn.2) This will require the SEC to file all

such documents under seal or redact them and redact its motions, oppositions, and other filings



                                                  7
       Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 8 of 21



with the Court. Defendants have claimed without merit that “[i]nformation about appraisals and

business transactions of the Greenpoint Funds, if it became public, could impact the Greenpoint

Fund’s ability to sell their assets and continue to operate.” (Dkt. No. 22 at p. 2 (emphasis

added)) Defendants have not demonstrated how all of their “business transactions” and

“appraisals” are “trade secret[s] or other confidential research, development, or commercial

information” that should be kept out of the public record. Furthermore, Seventh Circuit case law

is clear that asserting that disclosure “could harm [company’s] competitive position” is not

sufficient to justify sealing documents. Baxter International, 297 F.3d at 547. Also, “customer

lists or names do not constitute trade secrets.” Healthwerks, Inc., 2016 WL 398300, at *5.

       One such transaction that Defendants want to keep secret is illustrated by Exhibit 3 to

Defendants’ memorandum in support of their motion to dismiss. (Dkt. No. 17-3) As discussed

in Section IV, infra, Defendants have waived any claims of confidentiality by filing this

document on the public docket. In addition, there is nothing about this 2015 transaction that

requires the contract to be filed under seal. The SEC’s Complaint makes specific allegations

about the transaction including:

       The three most expensive specimens were purchased from a dealer (“Dealer
       Number 1”) for a combined price of $6.8 million. The written contract with
       Dealer Number 1 dated February 18, 2015 required the following installments to
       be paid:
       •      $1,000,000 due now [February 18, 2015]
       •      $1,450,000 due April 15, 2015
       •      $1,450,000 due June 15, 2015
       •      $1,450,000 due August 15, 2015
       •      $1,450,000 due October 15, 2015.

       Greenpoint Tactical Income Fund through GP Rare Earth failed to make the
       required payments to Dealer Number 1. After the Fund through GP Rare Earth
       made partial payments, Dealer Number 1 delivered two of the three specimens to
       the Fund. After the Fund through GP Rare Earth still had not fully paid Dealer
       Number 1, Dealer Number 1 threatened to sue. The Fund then paid most of what
       it owed Dealer Number 1 plus a $500,000 late fee between December 2018 and

                                                 8
       Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 9 of 21



        February 2019. The Fund did not take possession of the third piece, which is an
        emerald named the “Emperor,” until February 2019 after it paid most of what it
        owed. The Fund still owes $100,000 to Dealer Number 1.

        Nohl created a false contract with Dealer Number 1. The false contract is the
        same as the actual contract with Dealer Number 1, but has handwritten on it “time
        is not of the essence and all payments are best efforts.” The false contract also
        has a signature on it. Dealer Number 1 did not sign the false contract.

        Nohl recorded large, unrealized gains on the three specimens even though the
        Fund through GP Rare Earth did not make the payments according to schedule;
        still has not completely paid for them; did not have possession of two of the
        pieces until months after the contract date; and did not have possession of the
        third specimen until February 2019.

(Complaint, Dkt. No. 1 at ⁋⁋ No. 61-64) The contract is an important document, but Defendants

want to designate it as confidential and require the SEC to seek to file it under seal and redact

any court filings that would use information from the contract. Defendants have not shown good

cause to keep this 2015 contract from the investors and otherwise out of the public record.

“Documents that affect the disposition of federal litigation are presumptively open to public

view, even if the litigants strongly prefer secrecy, unless a statute, rule, or privilege justifies

confidentiality.” In re Specht, 622 F.3d at 701.

        Furthermore, Defendants have not demonstrated how past appraisals from 2015, 2016,

and 2017 are “trade secret[s] or other confidential research, development, or commercial

information” that should be kept from the investors and out of the public record all together.

Importantly, these appraisals are part of the SEC’s claims against Defendants because the SEC

has alleged that Defendant Nohl interfered in the appraisal process. The SEC has alleged:

        Moreover, Hull, Nohl, and their entities represented to the Fund’s investors and
        auditor that the gem and mineral valuations were determined in an objective
        manner; that the appraisers were independent; and that the gems and minerals
        were valued at the purchase price during the year they were acquired. To the
        contrary, Nohl repeatedly interfered in the appraisals of the gems and minerals
        owned by the Fund in order to obtain and report higher values and thereby obtain
        higher management fees. Nohl’s interference includes purchasing minerals from

                                                   9
      Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 10 of 21



       an appraiser contemporaneously with the appraiser appraising the Fund’s gems
       and minerals; leaning on appraisers to assign higher appraised values; rejecting
       appraisals he deemed too low and instead using older, higher appraised values;
       and cherry-picking higher appraised values. Also, Hull and Nohl acted in
       violation of the Fund’s operating agreement by not using the purchase prices as
       the value of the gems and minerals during the year the Fund acquired them.

(Complaint, Dkt. No. 1 at ⁋11) As to specific appraisals, for example, the SEC alleged

       On two different occasions, Nohl rejected appraisals of a set of tourmaline
       gemstones. The Fund purchased the set of tourmaline gemstones in October 2013
       for $1.2 million.

        In March 2015, a gemologist (“Appraiser Number 3”) appraised the set of
       tourmaline gemstones for approximately $3 million, which was $1.8 million more
       than the Fund paid for the tourmalines.

       Nohl told Appraiser Number 3 that the appraisals were unreasonably low.
       Appraiser Number 3’s boss told her to keep the customer happy. Appraiser
       Number 3 then increased the appraised value of the set of tourmaline gemstones
       to $6,340,730. Based on the revised appraisals, Hull and Nohl had the Fund
       record approximately $5.1 million ($6.3 million minus $1.2 million) in unrealized
       gains.

       Hull, Nohl, Chrysalis, and Greenpoint Management II did not disclose to the
       Fund’s investors or auditor that Appraiser Number 3 appraised the set of
       tourmaline gemstones for approximately $3 million and changed the appraised
       value to $6,340,730 after Nohl complained that the $3 million was too low.

(Complaint, Dkt. No. 1 at ⁋⁋ 205-208) The SEC further alleged

       In August 2017, another gemologist (“Appraiser Number 4”) appraised the same
       set of tourmaline gemstones discussed above for $1,546,251. In March 2015,
       Appraiser Number 3 had appraised the same set of tourmaline gemstones for
       $6,340,730 after Nohl influenced the appraisals. In June 2016, Appraiser Number
       2 had appraised the same set of tourmaline gemstones for $8,156,100. This set of
       appraisals was performed at the same time Appraiser Number 2 received the
       $125,000 from Nohl.

       Hull and Nohl had the Fund record unrealized gains based on the $8,156,100
       appraised value assigned by Appraiser Number 2 in 2016.

       Nohl rejected the $1,546,251 appraised value from Appraiser Number 4 in 2017.
       Hull and Nohl continued to use the $8,156,100 appraised value from 2016.

       Hull, Nohl, Chrysalis, and Greenpoint Management II charged higher

                                               10
       Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 11 of 21



        management fees based on the $8,156,100 appraised value rather than the
        $1,546,251 appraised value.

        Hull, Nohl, Chrysalis, and Greenpoint Management II did not disclose to the
        Fund’s investors that Nohl rejected the $1,546,251 appraised value and continued
        to use the $8,156,100 appraised value for the set of tourmaline gemstones.

        Hull, Nohl, Chrysalis, and Greenpoint Management II obtained money by means
        of falsely representing the appraised value of the set of tourmaline gemstones.
        Hull, Nohl, Chrysalis, and Greenpoint Management obtained increased
        management fees by using the old appraised value of $8,156,100.

(Complaint, Dkt. No. 1 at ⁋⁋ 211-215)

        The appraisals themselves are key documents, but Defendants have admitted they

will designate them as “Confidential” and require the SEC to file them under seal and

have to redact any court filings that use information from the appraisals. Defendants

have not shown good cause to keep these appraisals from 2015, 2016, and 2017 from the

investors and otherwise out of the public record.

        Defendants suggest that their proposed protective order has to be entered because there is

a different protective order in the bankruptcy proceeding. (Dkt. No. 22 at p. 3) That is incorrect.

This Court has to find that there is good cause to enter the overly broad protective order sought

by Defendants. The protective order in the bankruptcy proceeding that is referred to by

Defendants does not contain the good cause determination required by Federal Rule of Civil

Procedure 26(c). Furthermore, this case involves issues and considerations that are different

from the bankruptcy proceeding.

IV.     DEFENDANTS HAVE WAIVED CONFIDENTIALLY

        Defendants have waived confidentially as to many categories of documents. 1 Critically,

Defendants have publicly disclosed the very information they claim is confidential. Defendants


1
 The SEC does not concede that any of these documents were confidential before Defendants filed them on the
public docket.

                                                      11
        Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 12 of 21



disclose in public court filings information about appraisals, business transactions, and financial

information when they believe it benefits them. But then Defendants make baseless assertions of

confidentiality to keep non-confidential information that they view as unfavorable out of the

public record. Below are some categories of documents for which Defendants have waived

confidentiality.

         A.       Financial Statements

         Defendants filed as exhibit G to their memorandum in support of their motion to dismiss

a document entitled Greenpoint Tactical Income Fund Financial Statements as of and for the year

ended December 31, 2016. (Dkt. No. 17-7) By filing this on the public docket, Defendants have

waived any claims of confidentiality as to their financial statements and information relating to

their finances.

         B.       Offering Documents For Greenpoint Tactical Income Fund

         Defendants filed as exhibit A to their memorandum in support of their motion to dismiss

a document entitled Income Strategy Q4 2015 Greenpoint Tactical Income Fund. (Dkt. No. 17-

1) As exhibit B, they filed a document entitled Confidential Investment Letter Greenpoint

Tactical Income Fund $190,750,000 Maximum Offering – 7,630 Class A Units. (Dkt. No. 17-2)

As exhibit E, they filed a document entitled Confidential Investment Letter Greenpoint Tactical

Income Fund Maximum Offering of up to: $190,750,000 Number of Units: up to 7,630 Class A

Units. (Dkt. No. 17-5) As exhibit F, they filed a document entitled Confidential Letter to

Investors Quarter 3 2016. (Dkt. No. 17-6) By filing these offering materials and letters to

investors on the public docket, Defendants have waived any claims of confidentiality as to the

offering documents, letters to investors, and related information for Greenpoint Tactical Income

Fund.



                                                 12
      Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 13 of 21



       C.      Documents Concerning The Valuation Of Amiran

       Defendants filed as exhibits H through R to their memorandum in support of their motion

to dismiss documents entitled Quarterly Evaluation for Amiran Technologies, LLC (“Amiran”)

for the Fourth Quarter of 2015 through the Second Quarter of 2018. (Dkt. Nos. 17-8 through 17-

18) By filing these documents on the public docket, Defendants have waived any claims of

confidentiality as to documents concerning their valuations of Amiran and related information.

       D.      Agreements Regarding Purchases Of Amiran’s Securities

       Defendants filed as exhibits S and T to their memorandum in support of their motion to

dismiss documents entitled Option to Purchase Units – Issuance 1 and Exchange Agreement.

(Dkt. Nos. 17-19 through 17-20) By filing these agreements on the public docket, Defendants

have waived any claims of confidentiality as to agreements regarding purchases of Amiran’s

securities and related information.

       E.      Application For A Search Warrant

       Defendants filed as exhibit D to their memorandum in support of their motion to dismiss

a document entitled Application For A Search Warrant and Affidavit. (Dkt. No. 17-4) By filing

this on the public docket, Defendants have waived any claims of confidentiality as to the facts in

the Application For A Search Warrant and Affidavit.

       F.      Information About A Settlement With An Investor

       Greenpoint Tactical Income Fund, through Hull and Nohl, disclosed in public court

filings information about Greenpoint Tactical Income Fund’s settlement with an investor. For

example, a Complaint filed on September 27, 2019 by Greenpoint Tactical Income Fund

(“Appraiser Complaint”) states:

       A dispute arose between [Investor] and Greenpoint which was resolved in
       mediation on April 13, 2019 (the “mediation”) in which a settlement agreement

                                                13
      Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 14 of 21



       was entered into whereby Greenpoint agreed to turn over the ownership of $15
       million of the Greenpoint’s gems and minerals. Pursuant to the settlement
       agreement, an independent appraiser was to be retained to appraise the value of
       Greenpoint’s gems and minerals. [Investor] would be entitled to $15 million
       worth of the selected precious gems and minerals.

(Appraiser Complaint attached as Exhibit 1 at ⁋5 ) By filing this Complaint on the public docket,

Defendants have waived any claims of confidentiality as to the settlement with the investor and

related information.

       Defendants’ overreach with respect to designating material as confidential is further

demonstrated by their handling of the referenced settlement agreement. They disclosed

information about the settlement agreement when they wanted to use it to file a lawsuit, but they

sought to file the settlement agreement under seal when they moved to reject the settlement

agreement in the bankruptcy proceeding. The bankruptcy court recently denied the motion to

file the settlement agreement under seal. (Order Denying Motion for Authority to File

Settlement Agreement Under Seal attached as Exhibit 2)

       G.      Information About Appraisals

       Defendants claim information regarding appraisals of the gems and minerals and general

business transaction are confidential and should be filed under seal. However, they have

publicly disclosed the very information they claim is confidential. In the Appraiser Complaint,

Greenpoint Tactical Income Fund alleged:

       Three years ago, Greenpoint had a subset of its gems and minerals holdings
       appraised at $45 million. That subset is the collection of gems and minerals that
       [Investor] subsequently selected as the items to be valued for his settlement.

       On September 10, 2019, Defendant appraised [Investor’s] list of Greenpoint’s
       precious gems and minerals at a value of $15,539,000 far below the $45 million
       valuation given only three years earlier.

(Exhibit 1 ⁋⁋6, 10)



                                               14
      Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 15 of 21



        Greenpoint Tactical Income Fund, through Hull and Nohl, has already publicly disclosed

that the gems and minerals have been appraised for one-third of what they were appraised for

three years ago. Defendants have waived or breached any confidentiality as to appraisals and

related information. Furthermore, any purported harm that they claim will be done by releasing

appraised values would have already been done by them putting this information into multiple

public filings.

        H.        Information About Gem And Mineral Transactions

        In support of their Motion, Defendants cite and attach to their Memorandum a declaration

that Defendant Hull (“Hull Declaration”) submitted in the bankruptcy proceeding for Greenpoint

Tactical Income Fund. (Dkt. No. 22-1) The Hull Declaration was filed in support of a motion to

sell gems and minerals, which was subsequently withdrawn in the bankruptcy proceeding. The

Hull Declaration makes numerous assertions about gem and mineral transactions. By filing this

on the public docket, Defendants have waived any claims of confidentiality as to information

about gem and mineral transactions.

        Moreover, the Hull Declaration demonstrates how Defendants disclose information about

transactions when they think it benefits them, but then block the SEC from demonstrating on the

public record that their claims about their transactions are false. The Hull Declaration, which

was publicly filed, falsely claims:

        We have had good success selling gemstones in the past. As of the date these
        cases were commenced on October 4, 2019, we have sold a total of $7,999,045.37
        of gems and minerals reflecting a return over acquisition costs of 613%, and a
        return over appraised value of 222%.

(Dkt. 22-1 at ⁋5) The SEC had to heavily redact its opposition, which details that they have not

sold $7,999,045.37 of gems and minerals, because Greenpoint Tactical Income Fund, through

Hull and Nohl, asserted their past sales had to be filed under seal. (Redacted Filing attached as

                                                15
      Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 16 of 21



Exhibit 3) There is no legitimate basis to keep this information from the investors and off of the

public docket.

       The Hull Declaration also falsely claims that they made “a $2.5 Million sale on

December 31, 2015.” (Dkt. No. 22-1 at ⁋5) A document attached to Defendants’ memorandum

in support of their motion to dismiss shows that this purported $2.5 million sale was actually a

trade of a mineral for Amiran stock. (Dkt. No. 17-20) The document is entitled “Exchange

Agreement.” (Dkt. No. 17-20) With respect to this transaction, the SEC’s complaint alleges

“[o]n December 31, 2015, the Fund gave the founder of Private Company 1 a mineral in

exchange for 932 shares of Private Company 1. The Fund did not have the cash to pay for the

shares.” (Dkt. No. 1 at ⁋ 259)

       Defendants are using spurious claims of confidentiality to keep facts they view as

unfavorable from the investors and the rest of the public. This is not a proper use of protective

orders. At least 129 investors in 10 states invested over $52 million in Greenpoint Tactical

Income. These investors and the rest of the public should be able to view the docket in this case

and see what has been filed, not entries that say “filed under seal.”

V.     THE CASES CITED BY DEFENDANTS ARE INAPPOSITE

       The cases relied on by Defendants do not support this Court entering their proposed

protective order. Bond v. Utreras, 585 F.3d 1061, 1065 (7th Cir. 2009) held that an independent

journalist’s petition to intervene in an action so he could challenge a protective order should have

been denied because he did not have standing to challenge the protective order. There, the

documents the journalist sought were exchanged in discovery but never filed with the Court. Id.

at 1066. Here, by contrast, Defendants are asking this Court to hold they can designate all

documents they have produced in the SEC’s investigation as confidential and that the SEC has to



                                                 16
      Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 17 of 21



seek to file these documents under seal or redact them when used to support a “motion, pleading,

or other filing.” (Dkt. No. 21-1 at ⁋2) The Court in Bond rejected the mass filing of documents

under seal when it stated “[i]t is beyond dispute that most documents filed in court are

presumptively open to the public.” Bond, 585 F.3d at 1073. “[T]he public has a presumptive

right to access discovery materials that are filed with the court, used in a judicial proceeding, or

otherwise constitute judicial records.” Id. (internal quotations omitted).

         Defendants’ reliance on Shultz v. Dart, No. 13 C 3641, 2015 WL 4934552, (N.D. Ill.

Aug. 18, 2015) is similarly misplaced. There, the Sherriff of Cook County Illinois sought an

order barring dissemination of the transcript and video of his deposition. Id. at *1. The Sheriff

argued

         that public dissemination of the video or transcript will disclose sensitive
         information about Cook County Jail security protocols and is likely to subject him
         to spending time responding to inquiries from the public and media. He is also
         concerned that snippets of the transcript or video will be taken out of context and
         used in the media or on the internet. He further objects to Shultz’s counsel using
         the deposition transcript in the “many other cases” he has against Dart and Cook
         County.

Id. at *2. That Court noted “[t]here is genuine concern about the potential for abuse of a

deposition transcript and particularly a video of a deposition of a high-ranking elected

official like the Sheriff of Cook County.” Id. at *3. In granting the protective order the

Court stated, “[i]f the transcript is later used in connection with a motion or in a hearing,

whether it can be filed under seal involves a different standard.” Id. at *3. “Documents

filed in the court record and used as part of the judicial decision-making process are

presumed to be public.” Id. at *3. Defendants have not shown the good cause that the

Sherriff of Cook County showed. Furthermore, the Court rejected the notion that the




                                                  17
      Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 18 of 21



deposition would automatically have to be filed under seal if it is used in connection with

a motion or hearing. Id.

       The third and final case relied on by Defendants also does not support entry of

their proposed, overly broad protective order. Brown Bag Software v. Symantec Corp.,

960 F.2d 1465 (9th Cir. 1992) was a copyright infringement case. It involved trade

secrets including the source code, developmental plans, and the identities of beta testers.

Id. at 1470. The defendant moved for a protective order restricting access of the

plaintiff’s in-house counsel, but not outside counsel, to certain documents. Id. at 1469.

The case turned on whether trade secrets should be disclosed to an employee of the

plaintiff where the employment entailed “advising his employer in areas relating to the

[defendants’] trade secrets.” Id. at 1471. Defendants have failed to demonstrate that the

facts of this case are in any way similar to Brown Bag Software. Obviously, this is not a

copyright infringement case involving trade secrets such as source code, developmental

plans, and beta testers.

VI.    IF THE COURT MAKES A DETERMINATION OF GOOD CAUSE, THE SEC
       HAS PROPOSED AN ALTERNATIVE PROTECTIVE ORDER

       As stated in the Rule 26(f) Report, the SEC does not believe that a protective order is

necessary in this case. (Dkt. No. 20) If the Court makes a determination of good cause for

entering a protective order, it should limit the definition of confidential information to

       trade secrets or other confidential research, development, or commercial information

       and

       financial information of non-parties.

This definition protects trade secrets and investors’ financial information.

       Any protective order should also provide that:

                                                 18
       Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 19 of 21



        Notwithstanding any other provision of this Protective Order, the Securities
        and Exchange Commission shall not be limited in its ability to share, disclose,
        or produce any information received in connection with this action with any
        other federal or state authority, agency, or department, or to the extent
        otherwise required by law or permitted pursuant to the terms of SEC Form 1662.

        The Court should not limit the SEC’s use of information produced in discovery or its

investigation. Among other things, the SEC acts in the public interest and is tasked by Congress

with investigating whether any person has violated or is about to violate the federal securities

laws or any rules, regulations, or orders thereunder and prosecute persons who have engaged or

are about to engage in such violations. See Sections 20(a) and (b) of the Securities Act of 1933

[15 U.S.C. §§ 77t(a), (b)]; Sections 21(a)(1) and (d)(1) of the Securities Exchange Act of 1934

[15 U.S.C. §§ 78u(a)(1) and (d)(1)]. Should the documents produced reveal violations of the

securities laws, the SEC should not be precluded from using such information in investigations

or litigation.

        In addition, the federal securities laws specifically authorize the SEC to share information

with federal and state civil and criminal authorities. See Section 20(b) of the Securities Act of

1933 [15 U.S.C. § 77t(b)]; Sections 21(d)(1) and 24(c) of the Securities Exchange Act of 1934

[15 U.S.C. §§ 78u(d)(1), 78x(c)]; and Rule 24c-1(b) thereunder [17 C.F.R. 240.24c-1(b)]. To

prevent the sharing of information with other civil and criminal authorities contravenes this

statutory mandate and impedes the legitimate goals of protecting the investing public and

prosecuting wrongdoers.

        The SEC routinely uses documents and information produced to it during investigations

and litigation to fulfill its obligations as a governmental agency and to the investing public. A

list of these routine uses is included in the SEC’s Form 1662. (Exhibit 4) The SEC should be

permitted to utilize the information produced in accordance with these routine uses. A protective



                                                 19
       Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 20 of 21



order which limits these uses may interfere with the SEC’s ability to fulfill its governmental and

investor protection functions.

        Moreover, any protective order must make explicit that any party and any interested

member of the public can challenge any confidentiality designation and the sealing of

documents. Citizens First Nat. Bank of Princeton, 178 F.3d at 946.

        The protective order attached to the Rule 26(f) Report and attached to this opposition as

Exhibit 5 meets all of these requirements. Accordingly, if the Court determines that good cause

exists for entry of a protective order, it should enter the one attached as Exhibit 5.

VII.    CONCLUSION

        For all of the stated reasons, Defendants’ Motion for Protective Order should be denied.

Dated: January 21, 2020

                                                       UNITED STATES SECURITIES
                                                       AND EXCHANGE COMMISSION

                                                       By: /s/Doressia L. Hutton
                                                       Doressia L. Hutton (HuttonD@sec.gov)
                                                       Christopher H. White (WhiteCh@sec.gov)
                                                       175 West Jackson Boulevard, Suite 1450
                                                       Chicago, IL 60604-2615
                                                       (312) 353-7390
                                                       (312) 353-7398 (fax)

                                                       Attorneys for Plaintiff the United States
                                                       Securities and Exchange Commission

                                   CERTIFICATE OF SERVICE

I hereby certify that on January 21, 2020, I served the foregoing OPPOSITION TO
DEFENDANTS’ MOTION FOR PROTECTIVE ORDER on all counsel of record through
the Court’s ECF filing system.



                                                       By: /s/Doressia L. Hutton

                                                  20
     Case: 3:19-cv-00809-wmc Document #: 24 Filed: 01/21/20 Page 21 of 21



                                      EXHIBIT LIST



Exhibit 1 – Complaint filed by Greenpoint Tactical Income Fund on September 27, 2019

Exhibit 2 - Order Denying Motion for Authority to File Settlement Agreement Under Seal

Exhibit 3 – Heavily redacted Objection of the U.S. Securities and Exchange Commission

Exhibit 4 – Securities and Exchange Commission Form 1662

Exhibit 5 – Protective Order proposed by the SEC if a good cause determination is made
